Taliaferro, J.
This is an action against the captain and owners of the steamer Magenta to render them liable in damages, to the amount of a thousand dollars, for the loss of a shipment of goods made by the plaintiff, who alleges that the goods were delivered. The answer is a general denial. The plaintiff obtained judgment as prayed for in the court below, with legal interest from judicial demand, with privilege on the steamer, her tackle and furniture. The defendants have appealed. It is shown that at the time the shipment was made, the steamer Magenta was a packet, running between New Orleans and Memphis, and advertised to take freight and passengers for Yazoo river, with the privilege of reshipping. The plaintiff, in October, 1866, shipped a bill of goods by the Magenta from New Orleans to Sidon, on the Yazoo river. The goods were transferred at Vicksburg to a small steamer called the Myrtie, to be carried trom there to Sidon. Before reaching Sidon the small steamer struck a snag, by which a hole was made through her bottom, causing her to sink in a very short time. The goods on board were sent in a damaged condition to Greenwood, a point on the Yazoo above Sidon, and sold. The plaintiff’s goods were not insured.
The evidence, we think, entitles the plaintiff to recover. It is shown by the testimony of an old and experienced steamboat officer,, the captain then of a steamer, and who had been in that capacity on many boats previously, that the small boat upon which the plaintiff’s merchandise was transhipped, wa's utterly unseaworthy. He states that he was on board of her on her second trip before the last she made, for the purpose of examining her, at the request of a friend who. was disposed to buy the boat, if found suitable. This witness states,, and his testimony is in no manner impugned, that he went into her hold and found thirteen or fourteen' of her door timbers broken and splintered up, which impaired the strength of the boat;, that theMyrtie was a very weakly built boat and in a very frail condition on the trip on which she sunk, and previously. The witness thought she-was not seaworthy, and that she was liable to go to pieces by the working of her machinery. He stated that the person in charge of thee *51Myrtie during tie trip on which she sunk, was not competent to navigate her as a master; that he was only, competent as a clerk; that the boat had no regular master; the witness was applied to by one of the owners of the Myrtie to take charge of her, but declined because he did not consider, her safe. This evidence is so clear and direct, and given after a special examination of the boat, made at a very short time preceding her last trip, that it can not be counterpoised by the certificate of the Inspector, given six months before at Cincinnati, and the statement of the officer in command at the time the boat sunk. In fact the testimony of the latter does not conflict in any material manner with the testimony of the principal witness called in behalf of the plaintiff. True, he says he examined her very particularly, and knew she was in every way sound, but he also said the Myrtie was a light boat, lighter than he would have built her; and, on cross-examination, stated that on the down trip, a few days before receiving the goods from the Magenta, the Myrtie rolled over a log and broke seven or eight timbers, and soon afterwards that he had the cracked timbers spliced and spiked.
The privilege of transhipment stipulated by the carriers by no means exonerates them from their obligation to deliver the goods at the point named in the contract of affreightment. They were bound in reshipping to employ a seaworthy vessel, and as to their liability the second vessel is considered as much theirs as the first. Abbott on shipping, 6 An. 544.
Judgment affirmed.